Case: 21-1834    Document: 57     Page: 1   Filed: 06/03/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                PAVO SOLUTIONS LLC,
                   Plaintiff-Appellee

                             v.

     KINGSTON TECHNOLOGY COMPANY, INC.,
               Defendant-Appellant
              ______________________

                        2021-1834
                  ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:14-cv-01352-JLS-
 KES, Judge Josephine L. Staton.
                  ______________________

                   Decided: June 3, 2022
                  ______________________

      BENJAMIN T. WANG, Russ August & Kabat, Los Ange-
 les, CA, argued for plaintiff-appellee. Also represented by
 JACOB BUCZKO, MINNA CHAN, MARC A. FENSTER, ADAM
 HOFFMAN, ANDREW D. WEISS.

     MICHAEL JOHN BALLANCO, Fish & Richardson PC,
 Washington, DC, argued for defendant-appellant. Also
 represented by BRIANNA LEE CHAMBERLIN, Minneapolis,
 MN; DAVID M. HOFFMAN, Austin, TX.
                ______________________

     Before LOURIE, PROST, and CHEN, Circuit Judges.
Case: 21-1834     Document: 57     Page: 2    Filed: 06/03/2022




 2                                    PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


 PROST, Circuit Judge.
      Kingston Technology Company, Inc. (“Kingston”) ap-
 peals the U.S. District Court for the Central District of Cal-
 ifornia’s judgment that Kingston willfully infringed claims
 1, 4, and 24 of U.S. Patent No. 6,926,544 (“the ’544 patent”)
 and awarding $7,515,327.40 in compensatory damages, en-
 hanced by 50 percent. We affirm.
                         BACKGROUND
                               I
      The ’544 patent is generally directed to “[a] flash
 memory apparatus having a single body type rotary cover.”
 ’544 patent Abstract. According to the patent, flash
 memory devices use covers to protect USB ports from dam-
 age and foreign substances. Because prior-art covers were
 separable from the flash memory apparatus, they could of-
 ten be lost, or the joint between the cover and the device
 could loosen and damage the USB port. The ’544 patent
 purports to solve these problems using a “cover [that] is not
 completely separated from the main body during use.” Id.
 at col. 2 ll. 23–27. The patent describes a device in which
 a flash memory apparatus “includes a flash memory main
 body.” Id. at col. 3 ll. 11–14. The flash memory main body
 has a case with a “hinge protuberance.” Id. at col. 3 ll. 20–
 23. A cover is formed as a U-shaped cavity with a circular
 hinge hole on one end for receiving the hinge protuberance
 on the case. Open sides in the cover allow “the flash
 memory main body . . . to go in and out of the cover.” Id. at
 col. 3 ll. 55–58. Figure 2 of the ’544 patent most clearly il-
 lustrates these features and the cooperation between the
 flash memory main body 30 and the cover 40:
Case: 21-1834   Document: 57   Page: 3   Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                 3
 KINGSTON TECHNOLOGY COMPANY, INC.
Case: 21-1834     Document: 57      Page: 4   Filed: 06/03/2022




 4                                    PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


     Claim 1 is illustrative of the issues on appeal and re-
 cites:
     A flash memory apparatus comprising:
     a flash memory main body including a rectangular
     shaped case within which a memory element is
     mounted, a[] USB (Universal Serial Bus) terminal
     piece electrically connected with the memory ele-
     ment and installed at a front end of the case in a
     projecting manner, and a hinge protuberance
     formed on at least one side of the case; and
     a cover including [a] pair of parallel plate members
     facing each other and spaced by an interval corre-
     sponding to the thickness of the case, the cover hav-
     ing an open front end and a closed rear end with a
     pair of lateral side openings; the parallel plate
     members having at least one hinge hole receiving
     the hinge protuberance on the case for pivoting the
     case with respect to the flash memory main body,
     whereby the USB terminal piece is received in an
     inner space of the cover or exposed outside the
     cover.
 ’544 patent claim 1 (emphasis added); see also J.A. 116
 (Certificate of Correction).
                               II
     On August 22, 2014, CATR Co. (“CATR”) 1 sued King-
 ston in the Central District of California, alleging infringe-
 ment of the ’544 patent. Kingston sought inter partes
 review (“IPR”) of the patent, and the district court stayed
 the litigation pending the outcome of that proceeding. A




     1 Pavo Solutions, LLC (“Pavo”) was substituted for
 CATR on October 3, 2016.
Case: 21-1834    Document: 57      Page: 5    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                      5
 KINGSTON TECHNOLOGY COMPANY, INC.


 subset of the ’544 patent’s claims survived IPR, the district
 court lifted the stay, and the case continued.
      In its claim-construction order, the district court
 agreed with Pavo that the claim phrase “pivoting the case
 with respect to the flash memory main body” included a
 clerical error, and it judicially corrected the language by
 replacing the word “case” with the word “cover” so that the
 claim read “pivoting the cover with respect to the flash
 memory main body.” Pavo Sols., LLC v. Kingston Tech.
 Co., Case No. SACV 14-1352, 2018 WL 5099486, at *4 (C.D.
 Cal. Sept. 10, 2018) (“Claim Construction Order”) (empha-
 sis added). The district court determined that the error
 was “evident from the face of the patent” because “[t]he
 case is described as a part of the main body, so it is not
 possible for it to rotate with respect to the body.” Id. (em-
 phasis in original). The correction was not subject to rea-
 sonable debate, in the district court’s view, because
 Kingston’s proposed alternative construction—replacing
 “flash memory main body” with “cover” so that the claim
 reads “pivoting the case with respect to the cover”—re-
 sulted in the same claim scope. Id. at *3. Finally, the dis-
 trict court noted that the prosecution history was
 consistent with the correction. Id. at *4. Though Kingston
 had submitted and relied on expert testimony in support of
 its arguments that the correction was not appropriate, the
 court discounted the testimony because it was not con-
 sistent with the intrinsic record. Id.
      The case proceeded to trial, where Pavo’s damages ex-
 pert, Mr. Jim Bergman, presented a profit-based model of
 reasonable-royalty damages. He relied on an earlier set-
 tlement agreement between CATR and IPMedia, a USB-
 drive manufacturer, in which IPMedia agreed to pay a 1-
 cent royalty for future sales of its product and represented
 that 1 cent was “approximately Twenty-Five Percent (25%)
 of the profits recognized by IPMedia from sales” of its prod-
 uct. J.A. 1649, 1652. Accounting for differences between
 IPMedia and Kingston—the former a smaller enterprise
Case: 21-1834    Document: 57      Page: 6    Filed: 06/03/2022




 6                                   PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 with lower profitability—Mr. Bergman concluded that
 Pavo and Kingston would have agreed to a profit split of
 18.75 percent, which amounted to 40 cents per unit.
     Before trial, Kingston sought to exclude Mr. Bergman’s
 testimony, arguing that his reliance on the 25-percent rep-
 resentation was incorrect and speculative. The district
 court denied the motion, observing that Mr. Bergman re-
 lied only on express terms in the IPMedia license, so his
 analysis did not involve any impermissible speculation.
 See Pavo Sols. LLC v. Kingston Tech. Co., Case No. SACV
 14-1352, 2019 WL 8138163, at *18 (C.D. Cal. Nov. 20,
 2019).
     At the conclusion of trial, the jury returned a verdict
 that Kingston had willfully infringed claims 1, 4, and 24 of
 the ’544 patent and awarded Pavo a 20-cent reasonable
 royalty. Following trial, Kingston moved for judgment as
 a matter of law, which the district court denied. Kingston
 appeals.      We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     Kingston makes five arguments on appeal, three of
 which we substantively address. First, Kingston argues
 that the district court should not have judicially corrected
 the phrase “pivoting the case with respect to the flash
 memory main body” because the language does not contain
 an error and, even if it does, the error is neither minor nor
 obvious. Second, Kingston argues that it could not have
 formed the intent to infringe necessary to support a willful-
 infringement verdict because it reasonably relied on the
 fact that it does not infringe the ’544 patent’s claims as
 originally written. Third, Kingston argues that the district
 court should not have permitted Mr. Bergman to rely on
 the 25-percent-profit representation in the IPMedia license
 because that provision is a non-payment term unrelated to
 the royalties CATR received. We address each of these ar-
 guments in turn, but we do not address Kingston’s other
Case: 21-1834     Document: 57      Page: 7    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                        7
 KINGSTON TECHNOLOGY COMPANY, INC.


 two arguments—(1) that the district court issued a cura-
 tive jury instruction that contradicted the parties’ agreed
 construction for “pair of parallel plate members,” and
 (2) that the district court permitted Pavo to prejudice the
 jury by referring to Kingston’s total revenue for sales of the
 accused products—because, for the reasons discussed be-
 low, we conclude that Kingston forfeited them.
                               I
     We first address Kingston’s argument that the district
 court should not have judicially corrected “pivoting the case
 with respect to the flash memory main body.” We review a
 district court’s claim construction de novo, Apple Inc. v. Wi-
 LAN Inc., 25 F.4th 960, 967 (Fed. Cir. 2022), and any sub-
 sidiary fact findings about extrinsic evidence for clear er-
 ror, Forest Labs., LLC v. Sigmapharm Labs., LLC, 918
 F.3d 928, 932–33 (Fed. Cir. 2019). We conclude that the
 district court appropriately corrected an obvious minor
 clerical error in the claims.
      A district court may correct “obvious minor typograph-
 ical and clerical errors in patents.” Novo Indus., L.P. v. Mi-
 cro Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003).
 Correction is appropriate “only if (1) the correction is not
 subject to reasonable debate based on consideration of the
 claim language and the specification and (2) the prosecu-
 tion history does not suggest a different interpretation of
 the claims.” Id. at 1354. The error must be “evident from
 the face of the patent,” Grp. One, Ltd. v. Hallmark Cards,
 Inc., 407 F.3d 1297, 1303 (Fed. Cir. 2005), and the determi-
 nation “must be made from the point of view of one skilled
 in the art,” Ultimax Cement Mfg. Corp. v. CTS Cement Mfg.
 Corp., 587 F.3d 1339, 1353 (Fed. Cir. 2009). In deciding
 whether a particular correction is appropriate, the court
 “must consider how a potential correction would impact the
 scope of a claim and if the inventor is entitled to the result-
 ing claim scope based on the written description of the
Case: 21-1834    Document: 57      Page: 8    Filed: 06/03/2022




 8                                   PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 patent.” CBT Flint Partners, LLC v. Return Path, Inc.,
 654 F.3d 1353, 1359 (Fed. Cir. 2011).
                              A
      We begin by addressing whether the claim language
 contains an obvious minor typographical or clerical error.
 It does. The reference to “case” in the phrase “pivoting the
 case with respect to the flash memory main body” in both
 claims 1 and 24 is a mistake. The error is clear from the
 full context of the claim language. A first clause describes
 the physical structure of the device, including the “for piv-
 oting” language, and a second clause describes the pivoting
 motion itself:
     the parallel plate members [of the cover] having at
     least one hinge hole receiving the hinge protuber-
     ance on the case for pivoting the case with respect
     to the flash memory main body, whereby the USB
     terminal piece is received in an inner space of the
     cover or exposed outside the cover.
 See ’544 patent claim 1 (emphasis added). In other words,
 claim 1 recites structural elements—hinge holes on the
 cover receiving hinge protuberances on the case—that re-
 sult in a configuration in which the cover pivots with re-
 spect to the case. Claim 24 includes virtually identical
 language. See id. at claim 24 (“the parallel plate members
 having at least one hinge element which cooperates with
 the hinge element on the case for pivoting the case with
 respect to the flash memory main body, whereby the USB
 terminal piece is received in an inner space of the cover or
 exposed outside the cover”). The “for pivoting” term imme-
 diately follows the language requiring structure resulting
 in a pivoting cooperation between the cover and the case,
 confirming that the reference to the “case” pivoting with
 respect to the “flash memory main body” (which includes
 the case) is a clerical error. The “whereby” clause that fol-
 lows and elaborates on the “for pivoting” term in both
 claims forecloses any argument to the contrary: by
Case: 21-1834      Document: 57      Page: 9     Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                          9
 KINGSTON TECHNOLOGY COMPANY, INC.


 explaining that “the USB terminal piece is received in an
 inner space of the cover or exposed outside the cover,” the
 claims describe a movement that is only possible if the
 cover pivots with respect to the flash memory main body.
      That both claim 1 and claim 24 require that the flash
 memory main body “includ[e]” a case also confirms the cler-
 ical error. ’544 patent col. 4 ll. 43–44, col. 6 l. 49. This lan-
 guage suggests—if not requires—that the two structural
 components be fixed with respect to each other. Because
 the claim language alone shows that the reference to the
 case in the “for pivoting” language should have been to the
 cover, we agree with the district court that claims 1 and 24
 of the ’544 patent contain an obvious minor clerical error.
      Kingston suggests that the error cannot be minor be-
 cause replacing one structural element with another is “a
 substantial alteration of the claimed structure.” Appel-
 lant’s Br. 19. First, this argument ignores the language in
 each claim that, even without the “for pivoting” term, re-
 quires a structure in which the cover pivots with respect to
 the flash memory main body. Rather than describe a dif-
 ferent structure, the language as written doesn’t make
 sense. Second, even if Kingston were right that the correc-
 tion changes the structure described in the corrected claim,
 nothing in our case law precludes district courts from cor-
 recting obvious minor errors that alter the claimed struc-
 ture. In Ultimax, for example, we altered a chemical
 formula by inserting a comma because a skilled artisan
 would have known that the omission of the comma was a
 mistake. 587 F.3d at 1352–53. And in Lemelson v. General
 Mills, Inc., we inserted the word “toy” into a preamble re-
 citing a “trackway” so that it read “trackway toy.” See
 968 F.2d 1202, 1203 (Fed. Cir. 1992). The Supreme Court
 has likewise permitted structural alterations via judicial
 correction: in I.T.S. Rubber Co. v. Essex Rubber Co., the
 Court corrected “upper edge” to “rear upper edge.” See
 272 U.S. 429, 441–43 (1926). These cases confirm that ju-
 dicial correction may result in structural alterations. They
Case: 21-1834    Document: 57      Page: 10     Filed: 06/03/2022




 10                                   PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


 also undermine another of Kingston’s arguments: that the
 error is not evident on the face of the patent because the
 claim is linguistically correct. As this case law suggests,
 courts are not limited to correcting errors that result in lin-
 guistic incorrectness.
     Kingston also argues that the correction cannot be mi-
 nor because it broadens the claims. That is incorrect. The
 structural elements recited in each claim already require
 that the cover pivot with respect to the flash memory main
 body.
      Finally, Kingston suggests that our decision in Chef
 America, Inc. v. Lamb-Weston, Inc. precludes judicial cor-
 rection here. Appellant’s Br. 24 (citing 358 F.3d 1371, 1374
 (Fed. Cir. 2004)). In Chef America, we considered a patent
 directed to a process for making dough products. 358 F.3d
 at 1372. Both independent claims at issue included the
 step of “heating the resulting batter-coated dough to a tem-
 perature in the range of about 400° F. to 850° F.” Id. The
 patent owner sought to interpret this language as if it read
 “heating the . . . dough at a temperature in the range of”
 about 400° F to 850° F because it was undisputed that, if
 one performed the steps of the claim as written and heated
 the dough to 400° F or higher, the dough “would be burned
 to a crisp.” Id. at 1373–74 (emphasis added). We declined
 to construe the claim contrary to its plain language, observ-
 ing that the language was clear and unmistakable and that
 we “may not redraft claims, whether to make them opera-
 ble or to sustain their validity.” Id. at 1374. Here, King-
 ston argues that, if the district court correctly concluded
 that the language of the ’544 patent’s claims precluded the
 case from pivoting with respect to the flash memory main
 body, that structural impossibility is not sufficient to jus-
 tify judicial correction. But this case is unlike Chef Amer-
 ica for several reasons. First, as discussed, the structural
 limitations of the claims show that the reference to “case”
 was an error because they describe a cover that necessarily
 pivots with respect to the flash memory main body, so it is
Case: 21-1834     Document: 57      Page: 11     Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                         11
 KINGSTON TECHNOLOGY COMPANY, INC.


 not structural impossibility alone that justifies correction.
 Second, the claim as written facially did not make sense
 (i.e., the case pivoting with respect to a component of which
 it forms a part) rather than describe a realistic but perhaps
 undesirable result, i.e., cooking dough to 400° F and burn-
 ing it. Third, the specification of the ’544 patent confirms
 the error in the claims by exclusively describing a flash
 memory device with a pivoting cover, whereas in Chef
 America, nothing in the specification or the prosecution
 history suggested that the patentee meant for the dough to
 be cooked “at” 400° F rather than “to” 400° F. See id. at
 1374–75. Fourth, in Chef America we pointed out that the
 “patentees made no attempt to have . . . an error corrected,
 . . . by action of the district court.” Id. at 1375. Accordingly,
 Chef America does not preclude the result we reach here.
     Finally, throughout its briefing on appeal and in the
 district court, Kingston relied on the unrebutted testimony
 of an expert, Timothy Fletcher, who opined that the error
 in the claims was not minor or obvious. The district court
 summarily dismissed Mr. Fletcher’s testimony. See Claim
 Construction Order, 2018 WL 5099486, at *4 (characteriz-
 ing Mr. Fletcher’s testimony as “inconsistent with the
 drawings presented in the patent and the other language
 of the patent”). The district court was correct to do so: Mr.
 Fletcher admitted that he had considered the “for pivoting”
 language in isolation, not in context as he should have. See
 J.A. 7465–66; CBT Flint, 654 F.3d at 1359. Accordingly,
 none of Mr. Fletcher’s opinions alter our analysis.
     We therefore conclude that “pivoting the case with re-
 spect to the flash memory main body” in claims 1 and 24 of
 the ’544 patent contains an obvious minor clerical error.
                                B
     Our next step in the judicial-correction analysis is to
 determine whether the correction is “subject to reasonable
 debate based on consideration of the claim language and
 the specification.” Novo Indus., 350 F.3d at 1354. The
Case: 21-1834    Document: 57     Page: 12    Filed: 06/03/2022




 12                                  PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 district court concluded that the correction was not subject
 to reasonable debate because both proposed corrections
 would result in the same claim scope. Claim Construction
 Order, 2018 WL 5099486, at *3. We agree.
      Our decision in CBT Flint is instructive. 654 F.3d
 at 1355. There, we considered a claim that included the
 limitation “a computer in communication with a network,
 the computer being programmed to detect analyze the elec-
 tronic mail communication sent by the sending party to de-
 termine whether or not the sending party is an authorized
 sending party or an unauthorized sending party.” Id. (em-
 phasis added). We identified three possible corrections:
 (1) delete the word “detect,” (2) delete the word “analyze,”
 or (3) insert “and” between “detect” and “analyze.” Id. at
 1359. “Because each of the three proposed reasonable in-
 terpretations would result in the same claim scope,” we
 concluded that “a person of skill in the art would readily
 know that the meaning of the claim requires insertion of
 the word ‘and’ between the words ‘detect’ and ‘analyze.’” Id.
 One “was not required to guess which meaning was in-
 tended in order to make sense out of the patent claim.” Id.
 at 1360.
     The same principles apply here. Kingston suggests
 that an alternative correction would be to replace “flash
 memory main body” with “cover” so that the phrase reads
 “pivoting the case with respect to the cover.” See Appel-
 lant’s Br. 26–27. But the case is a part of the flash memory
 main body. See ’544 patent claim 1 (“a flash memory main
 body including a rectangular shaped case”), see also id. at
 claim 24. So anything that pivots with respect to the case
 also pivots with respect to the flash memory main body.
 Functionally speaking, then, Kingston’s alternative correc-
 tion would just reverse the order in which the structural
 components appear in the claim: “pivoting the cover with
 respect to the flash memory main body” versus “pivoting
 the flash memory main body with respect to the cover.” In
 either case, the flash memory main body and the cover
Case: 21-1834    Document: 57      Page: 13    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                      13
 KINGSTON TECHNOLOGY COMPANY, INC.


 pivot with respect to each other, so the two proposed cor-
 rections describe the same action. Judicial correction is
 “not in any real sense, a re-making of the claim; but is
 merely giving to it the meaning which was intended by the
 applicant and understood by the examiner.”            Essex,
 272 U.S. at 443. Here, because both corrections result in
 the same action, the meaning intended by the applicant is
 clear. It was, therefore, appropriate for the district court
 to conclude that the correction was not subject to reasona-
 ble debate.
     Kingston argues that the two corrections do not result
 in identical claim scope because the case and the flash
 memory main body are different components that need not
 be affixed together, meaning that pivoting the cover with
 respect to one does not necessarily mean that it pivots with
 respect to the other. We disagree. “Any correction of a
 claim has to be consistent with the invention ‘described in
 the specification and drawings of the original patent.’”
 CBT Flint, 654 F.3d at 1359 (quoting Essex, 272 U.S.
 at 444). The specification of the ’544 patent describes “a
 flash memory main body including a rectangular shaped
 case.” ’544 patent col. 2 ll. 31–32 (emphasis added). The
 patent then explains that “[a] hinge protuberance 33 for
 functioning as a rotation shaft of a cover 40 is provided on
 an appropriate position of a front side and a rear side of the
 case 31,” id. at col. 3 ll. 20–23 (emphasis added), before
 later stating that “the cover has a circular hinge hole 41 for
 receiving the hinge protuberance 33 formed on the flash
 memory main body 30,” id. at col. 3 ll. 33–36 (emphasis
 added). In other words, the specification equates the case
 to the flash memory main body for purposes of describing
 the hinge protuberance 33. And the drawings consistently
 depict a case and a flash memory main body that are inte-
 grated with one another, meaning that they cannot pivot
 or otherwise move with respect to each other. See, e.g., id.
 at Figs. 2–4. Because the specification consistently and ex-
 clusively depicts embodiments in which the case and the
Case: 21-1834    Document: 57     Page: 14    Filed: 06/03/2022




 14                                  PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 flash memory main body are integrated, Kingston is wrong
 to suggest otherwise. Kingston’s alternative correction
 does not result in different claim scope.
     We therefore conclude that the correction is not subject
 to reasonable debate.
                              C
      We finally consider whether the prosecution history
 “suggest[s] a different interpretation of the claims.” Novo
 Indus., 350 F.3d at 1354. The district court concluded that
 it does not, and we agree. See Claim Construction Order,
 2018 WL 5099486, at *4. Despite the error’s introduction
 early in prosecution, both the applicant and the examiner
 consistently characterized the claims as describing “pivot-
 ing the case [] within the cover,” J.A. 8133, “allowing the
 cover to pivot,” J.A. 7143, and “a cover . . . having a hinge
 element functioning with the case,” J.A. 7159. In describ-
 ing the reasons for allowance, the examiner stated that
 “[t]he prior art does not show a hinge element of the paral-
 lel plate members cooperating with a hinge element on the
 case.” J.A. 7048. Similarly, the Patent Trial and Appeal
 Board (“Board”) and this court both recognized the pivot-
 ing-cover nature of the invention. The Board described the
 ’544 patent as “directed to a cover that rotates with respect
 to a case.” J.A. 7057–58. And, in reviewing the Board’s
 final written decision, we described the claimed invention
 as having a “rotating cover that is not separated from the
 memory device body when its USB port is in use.” Pavo
 Sols. LLC v. Kingston Tech. Co., 711 F. App’x 1020, 1022
 (Fed. Cir. 2017). These descriptions confirm that each re-
 viewing body—the examiner, the Board, and this court—
 understood the nature and scope of the invention consist-
 ently with correcting “case” to “cover.” No other reasonable
 interpretation reveals itself from the prosecution history.
    Kingston, however, argues that the prosecution history
 suggests correction is inappropriate because, during the
 IPR, Pavo asked the Board to make the same correction,
Case: 21-1834    Document: 57      Page: 15   Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                     15
 KINGSTON TECHNOLOGY COMPANY, INC.


 and the Board denied that request. But first, that denial
 does not suggest that a different correction is appropriate,
 which is the question at issue here. Second, the Board de-
 nied Pavo’s correction request on procedural grounds: Pavo
 had already filed preliminary responses in both IPRs, and
 the oral hearing was less than two months away. Under
 those circumstances, the Board concluded that “[p]otential
 changes to the claims at this stage could lead to a moving
 target that is unfair to [Kingston].” J.A. 1199. Kingston
 seizes upon this “moving target” language to argue that the
 Board recognized that Pavo’s requested correction would
 substantively change the claims. But the Board’s language
 does not support that conclusion. Rather, the Board’s ob-
 servation that “[p]otential” changes “could” result in a mov-
 ing target shows that the Board did not consider the
 substance of Pavo’s request. See id. Any attempt to infer
 the Board’s views on the correction is conjecture.
    Accordingly, we conclude that the prosecution history
 does not suggest a different interpretation of the claims.
                              D
      Having determined that the claim language contains
 an obvious clerical error, that the correction is not subject
 to reasonable debate, and that the prosecution history does
 not suggest a different interpretation, we affirm the dis-
 trict court’s construction that “pivoting the case with re-
 spect to the flash memory main body” means “pivoting the
 cover with respect to the flash memory main body.”
                              II
     Kingston next argues that the jury’s willful-infringe-
 ment verdict must be set aside. Kingston submits that it
 could not have formed the requisite intent to support a will-
 fulness finding because it did not infringe the claims as
 originally written and because it could not have anticipated
 that a court would later correct the claims. We hold,
Case: 21-1834    Document: 57       Page: 16   Filed: 06/03/2022




 16                                   PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


 however, that reliance on an obvious minor clerical error in
 the claim language is not a defense to willful infringement.
     Kingston’s argument appears to hinge on its belief that
 the district court “change[d] the metes and bounds of the
 patent,” Appellant’s Br. 35, and “enacted a major change to
 the claim language,” Reply Br. 16. But judicial correction
 does not re-make the claim; rather, it gives effect to its ob-
 vious meaning. See Essex, 272 U.S. at 443. An obvious
 minor clerical error, by definition, does not mask that
 meaning, so Kingston cannot hide behind the error to es-
 cape the jury’s verdict.
      Kingston suggests that upholding the willful-infringe-
 ment verdict amounts to calling Kingston reckless for rely-
 ing on the Board’s rejection of Pavo’s correction request
 during the IPR. But, as we explained above, the Board did
 not consider the substance of Pavo’s correction request, so
 there was nothing for Kingston to rely on. More im-
 portantly, “culpability is generally measured against the
 knowledge of the actor at the time of the challenged con-
 duct.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 579 U.S. 93,
 105 (2016). The Board’s inaction, which came later, is ir-
 relevant to the issue of Kingston’s intent to infringe the
 ’544 patent. See Odetics, Inc. v. Storage Tech. Corp.,
 185 F.3d 1259, 1276 (Fed. Cir. 1999) (“The proper time to
 assess willfulness is at the time the infringer received no-
 tice . . ., making the relevance of later developments . . .
 questionable at best.”).
     We affirm the district court’s judgment that Kingston
 willfully infringed the ’544 patent.
                              III
     Kingston lastly argues that the district court should
 have excluded Mr. Bergman’s damages testimony because
 he relied on a non-payment term in the IPMedia license.
 We conclude, however, that the district court did not abuse
Case: 21-1834    Document: 57      Page: 17    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                      17
 KINGSTON TECHNOLOGY COMPANY, INC.


 its discretion when it declined to exclude Mr. Bergman’s
 testimony.
     We review a district court’s denial of judgment as a
 matter of law (“JMOL”) under the law of the regional cir-
 cuit. Apple Inc., 25 F.4th at 969. The Ninth Circuit reviews
 denial of JMOL de novo. Est. of Diaz v. City of Anaheim,
 840 F.3d 592, 604 (9th Cir. 2016). A district court’s decision
 concerning the methodology for calculating damages is one
 we review for an abuse of discretion. Lucent Techs., Inc. v.
 Gateway, Inc., 580 F.3d 1301, 1310 (Fed. Cir. 2009). We
 review a jury’s determination of the amount of damages for
 substantial evidence. Id. “A jury’s damages award must
 be upheld unless the amount is grossly excessive or mon-
 strous, clearly not supported by the evidence, or based only
 on speculation or guesswork.” Bio-Rad Labs., Inc. v. 10X
 Genomics Inc., 967 F.3d 1353, 1373 (Fed. Cir. 2020)
 (cleaned up).
     At trial, Pavo presented a reasonable-royalty theory of
 damages under a hypothetical-negotiation framework and
 proposed a 40-cent-per-unit royalty rate. Mr. Bergman
 used the negotiations and agreement between CATR and
 IPMedia as his starting point; both parties’ experts agreed
 that the IPMedia license was a comparable license. See
 J.A. 20605, 21043. That license included a 1-cent running
 royalty for sales of the licensed product. See J.A. 1649. The
 license also included a representation from IPMedia to
 CATR that “the amount of One U.S. Cent ($0.01 USD) per
 unit is approximately equal to Twenty Five Percent (25%)
 of IPMedia’s profits recognized from the sale of a Covered
 Product, excluding profits attributable to any upgrades or
 value-added features or services (i.e., higher memory ca-
 pacity, custom printing, software preloads, etc.).”
 J.A. 1652. Based on those two provisions, Mr. Bergman
 opined that a profit-split model was appropriate to use as
 a factor to determine damages; differences in profitability
 and business models between IPMedia and Kingston led
 Mr. Bergman to reduce the profit split from 25 percent to
Case: 21-1834     Document: 57      Page: 18    Filed: 06/03/2022




 18                                   PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


 18.75 percent. He applied that figure to Kingston’s profits
 from the sale of the accused USB device and concluded that
 the appropriate royalty rate was 40 cents per unit.
      Kingston first argues that Mr. Bergman’s methodology
 is unsound because it relies not on what CATR actually re-
 ceived but, instead, on what Kingston characterizes as a
 non-binding non-payment term, i.e., the 25-percent-of-
 profit representation. But the IPMedia agreement itself
 says that the 1-cent royalty that CATR received repre-
 sented 25 percent of IPMedia’s profit for sales of its prod-
 uct, so that representation provided context for the royalty
 and was not a separate payment provision. Under the cir-
 cumstances, Mr. Bergman’s testimony is not unduly spec-
 ulative, and the district court did not abuse its discretion
 in declining to exclude it. Mr. Bergman’s analysis then ac-
 counted for the differences in the economic circumstances
 of the contracting parties, which is exactly what our case
 law requires. See VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d
 1308, 1330 (Fed. Cir. 2014). The jury also heard testimony
 from Russel Chatskis, IPMedia’s president, explaining the
 structure of the IPMedia license. Based on that context,
 “[t]he jury was entitled to hear the expert testimony and
 decide for itself what to accept or reject,” and that is exactly
 what it did. See i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d
 831, 856 (Fed. Cir. 2010). Kingston relies on Wordtech Sys-
 tems, Inc. v. Integrated Network Solutions, Inc., 609 F.3d
 1308 (Fed. Cir. 2010), for the proposition that we do not
 permit the use of non-payment terms in comparable li-
 censes, but that case is inapplicable. There, we rejected the
 use of a punitive-damages provision to support a damages
 award. 609 F.3d at 1320. Here, however, the provision
 that Kingston objects to contains a representation about
 and provides greater context for the royalty; it is not a sep-
 arate term triggered only under certain circumstances like
 the one at issue in Wordtech.
     Kingston next suggests that Mr. Bergman failed to ap-
 portion for non-infringing features. Kingston argues that,
Case: 21-1834    Document: 57     Page: 19    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                     19
 KINGSTON TECHNOLOGY COMPANY, INC.


 because the undisputed evidence at trial shows that it paid
 just 35 cents in casing costs for the accused products, which
 is less than the 40-cent royalty Mr. Bergman proposed,
 Mr. Bergman necessarily failed to account for the value of
 the infringing features. We disagree. First, the costs to
 Kingston for the materials are not the same as the value of
 the patented feature, so Kingston’s argument compares ap-
 ples to oranges. Second, Mr. Bergman’s analysis correctly
 apportioned for non-infringing features.
       “[T]he patentee must in every case give evidence tend-
 ing to separate or apportion . . . the patentee’s damages be-
 tween the patented feature and the unpatented features
 . . . .” LaserDynamics, Inc. v. Quanta Comput., Inc., 694
 F.3d 51, 67 (Fed. Cir. 2012) (cleaned up). “[W]here multi-
 component products are involved, the governing rule is
 that the ultimate combination of royalty base and royalty
 rate must reflect the value attributable to the infringing
 features of the product, and no more.” Ericsson, Inc. v. D-
 Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014). But
 “when a sufficiently comparable license is used as the basis
 for determining the appropriate royalty, further apportion-
 ment may not necessarily be required.” Vectura Ltd. v.
 GlaxoSmithKline LLC, 981 F.3d 1030, 1040 (Fed. Cir.
 2020). “That is because a damages theory that is depend-
 ent on a comparable license (or a comparable negotiation)
 may in some cases have ‘built-in apportionment.’” Id.
 “Built-in apportionment effectively assumes that the nego-
 tiators of a comparable license settled on a royalty rate and
 royalty base combination embodying the value of the as-
 serted patent.” Id. at 1041.
     Here, both parties agree that the IPMedia license was
 comparable. That license granted rights in the ’544 patent,
 and it plainly reflected the value that the contracting par-
 ties settled on for the patent. As the starting point for
 Mr. Bergman’s analysis, it provided sufficient evidence of
 “already built[-]in apportionment.” See Commonwealth
 Sci. & Indus. Rsch. Org. v. Cisco Sys., Inc., 809 F.3d 1295,
Case: 21-1834     Document: 57      Page: 20    Filed: 06/03/2022




 20                                   PAVO SOLUTIONS LLC v.
                         KINGSTON TECHNOLOGY COMPANY, INC.


 1303 (Fed. Cir. 2015); see also J.A. 1612–13. Mr. Berg-
 man’s analysis correctly apportioned for non-infringing
 features, and the district court did not abuse its discretion
 by declining to exclude it.
    We therefore reject Kingston’s challenges to Mr. Berg-
 man’s damages testimony and affirm the jury’s damages
 award.
                               IV
     We conclude that Kingston has forfeited its two re-
 maining arguments: that the district court improperly re-
 construed the term “pair of parallel plate members” by is-
 suing a curative instruction to the jury during trial and
 that Kingston was prejudiced by Pavo’s disclosure to the
 jury of Kingston’s total revenue for sales of the accused
 product.
     “[F]orfeiture is the failure to make the timely assertion
 of a right.” United States v. Olano, 507 U.S. 725, 733
 (1993). This court has “regularly stated and applied the
 important principle that a position not presented in the tri-
 bunal under review will not be considered on appeal in the
 absence of exceptional circumstances.” In re Google Tech.
 Holdings LLC, 980 F.3d 858, 863 (Fed. Cir. 2020); see also
 Singleton v. Wulff, 428 U.S. 106, 120 (1976) (“It is the gen-
 eral rule . . . that a federal appellate court does not consider
 an issue not passed upon below.”).
      As we explain below, Kingston failed to raise either ar-
 gument to the district court in post-trial motions, so it
 failed to preserve the issues for appeal.
                                A
     Because Kingston never sought JMOL or a new trial on
 the grounds that the district court’s curative instruction
 improperly reconstrued a claim limitation, it forfeited the
 right to seek a new trial on that basis on appeal.
Case: 21-1834    Document: 57      Page: 21    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                       21
 KINGSTON TECHNOLOGY COMPANY, INC.


     Before the parties presented opening statements to the
 jury at trial, the district court barred a Kingston non-in-
 fringement argument as late-disclosed. Specifically, King-
 ston asserted that the accused product did not include a
 “pair of parallel plate members” because its cover was a
 single piece of metal, but it had not disclosed that position
 during discovery. During its cross-examination of Pavo’s
 infringement expert, however, Kingston asked the expert
 questions directed to the single-piece-of-metal argument.
 Finding that Kingston had violated its exclusionary order,
 the district court issued the following curative instruction
 to the jury:
     There is no contention in this litigation that the
     limitation of a pair of parallel plate members is not
     met if the pair of parallel plate members is formed
     by a single piece of metal. You should, therefore,
     disregard any evidence or argument suggesting
     that a single piece of metal cannot form a pair of
     parallel plate members.
 J.A. 21151. After the district court informed the parties
 that it would issue the instruction, Kingston’s trial counsel
 suggested that Pavo’s proposed language “would take out
 the entire limitation including the parallel.” J.A. 20555.
 The district court disagreed and suggested that the confu-
 sion arose because of a comma that the district court would
 remove from the instruction. J.A. 20555–56. In response,
 Kingston’s counsel said only “we maintain all of our objec-
 tions to that instruction.” J.A. 20556.
     Kingston did not move for a new trial, nor did it raise
 the curative-instruction issue in its motion for JMOL. In-
 stead, Kingston “reserve[d] its right to move for [JMOL] on
 various limitations that the [c]ourt relieved Pavo of its bur-
 den of proof on, including” the pair of parallel plate mem-
 bers limitations. See J.A. 1474. Kingston did not elaborate
 on its arguments, nor did it file a subsequent motion for
 JMOL or a motion for a new trial that raised the district
Case: 21-1834    Document: 57     Page: 22    Filed: 06/03/2022




 22                                  PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 court’s curative instruction or suggested that the district
 court had improperly reconstrued the term.
      Kingston argues that it preserved the argument for ap-
 peal by objecting to the instruction at trial and reserving
 its rights to challenge the court’s construction in its JMOL
 motion. But, first, Kingston failed to substantively object
 to the jury instruction—it said only “we maintain all of our
 objections to that instruction” without elaborating on what
 those objections were. See J.A. 20556. Such a generalized
 statement, standing alone, fails to preserve any specific ob-
 jection, particularly when the record before us indicates
 that the extent of Kingston’s argument against the instruc-
 tion was that it was unnecessary in the first instance. 2 See
 J.A. 1435 (Kingston maintaining that its excluded non-in-
 fringement argument was based upon the words of the par-
 ties’ agreed construction for “pair of parallel plate
 members”); see also Reply Br. 17. Nothing in the record
 indicates that Kingston ever objected to the final language
 of the curative instruction, suggested that it amounted to
 an affirmative reconstruction of the claim term, or offered
 alternative language for the instruction, nor does Kingston
 argue that it did.
     Second, Kingston’s attempt in its JMOL motion to “re-
 serve[] its rights” to challenge the instruction at some un-
 known later date is insufficient to preserve the argument
 for an appeal. See J.A. 1474. When a party fails to seek a


      2   Kingston’s statement at trial that the instruction
 “would take out the entire limitation including the paral-
 lel” was directed to Pavo’s proposal that included what the
 district court characterized as a confusing comma. See
 J.A. 20555–56. By failing to reiterate the argument in re-
 sponse to the district court’s version of the instruction,
 Kingston forfeited it. In any event, Kingston does not now
 argue that this statement preserved any specific objection
 to the language of the instruction.
Case: 21-1834     Document: 57      Page: 23    Filed: 06/03/2022




 PAVO SOLUTIONS LLC v.                                        23
 KINGSTON TECHNOLOGY COMPANY, INC.


 new trial before the district court, it forfeits its right to do
 so on appeal. Unitherm Food Sys., Inc. v. Swift-Eckrich,
 Inc., 546 U.S. 394, 404 (2006). That is what Kingston did
 here. The Federal Rules of Civil Procedure limit the time
 for parties to file post-judgment motions. See Fed. R. Civ.
 P. 50(b), (d); Fed. R. Civ. P. 59(b). A party cannot unilater-
 ally extend that time by “reserving its rights,” nor does
 such a reservation avoid the Unitherm rule. Kingston
 never moved for a new trial at all, let alone on the basis
 that the district court’s curative jury instruction recon-
 strued the “pair of parallel plate members” claim term. Its
 failure to move for a new trial forfeits the argument on ap-
 peal. Unitherm, 546 U.S. at 404.
                                B
     Similarly, Kingston never sought a new trial on the
 grounds that Pavo prejudiced the jury by disclosing King-
 ston’s total revenue. It therefore forfeited its right to make
 that same argument on appeal.
     Before jury selection, Kingston objected to Pavo’s use
 of an opening demonstrative slide that depicted Kingston’s
 total product revenue. Kingston argued that Pavo should
 be precluded from disclosing total product revenue to the
 jury because it violated the entire market value rule and
 was inherently unduly prejudicial. Pavo argued that prod-
 uct revenue was relevant to the commercial success of the
 accused product as compared to alleged non-infringing al-
 ternatives. The district court precluded Pavo from using
 the slide in its opening statement but stated that it was
 “not limiting [Pavo] from making statements about the to-
 tal accused product revenue at this point, but [was] going
 to take a look at it.” J.A. 20085. The parties later submit-
 ted competing trial briefs on the issue and reiterated their
 respective positions. The district court ultimately excluded
 an underlying exhibit but permitted Mr. Bergman to testify
 generally to total product revenue. All told, Pavo refer-
 enced Kingston’s total sales revenue to the jury three
Case: 21-1834    Document: 57     Page: 24    Filed: 06/03/2022




 24                                  PAVO SOLUTIONS LLC v.
                        KINGSTON TECHNOLOGY COMPANY, INC.


 times: once in its opening statement, once during Mr. Berg-
 man’s direct examination, and once during its cross-exam-
 ination of Kingston’s damages expert. Kingston never
 sought a new trial on the grounds that Pavo used total
 product revenue for an improper purpose and thereby un-
 duly prejudiced the jury.
     Kingston’s failure to move the district court for a new
 trial on this ground, by itself, forfeits the argument on ap-
 peal. Unitherm, 546 U.S. at 404. Kingston’s arguments on
 appeal demonstrate why. Kingston asserts that Pavo did
 not use its sales revenue for a proper purpose and contests
 Pavo’s assertion that Pavo relied on total product revenue
 to refute Kingston’s arguments regarding non-infringing
 alternatives. See, e.g., Reply Br. 21. We, as an appellate
 body, cannot properly evaluate those arguments in the first
 instance. The trial court, having just presided over several
 days of testimony, would have been better suited to deter-
 mine whether Kingston’s assertions of prejudice have
 merit, and it would have had the benefit of the full trial
 record, which we lack, to do so. Since Kingston did not
 make those arguments to the district court, we will not now
 consider them.
                        CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the above reasons, we af-
 firm the judgment of the district court.
                        AFFIRMED